ACCEPTED
                                                                   03-16-00332-CR
                                                                         21120447
                                                         THIRD COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                                                 12/6/2017 1:40 PM
                                                                 JEFFREY D. KYLE
                                                                            CLERK
           NO. 03-16-00332-CR

          COURT OF APPEALS                     FILED IN
                                        3rd COURT OF APPEALS
                                            AUSTIN, TEXAS
               FOR THE                  12/6/2017 1:40:03 PM
                                          JEFFREY D. KYLE
   THIRD SUPREME JUDICIAL      DISTRICT         Clerk




     CLIFTON BRYANT HENNINGTON,
                Appellant
                  VS.
         THE STATE OF TEXAS,
                Appellee


             APPEAL FROM

  THE 207TH JUDICIAL DISTRICT COURT

         HAYS COUNTY, TEXAS

     TRIAL COURT CAUSE NO. 14-0271


     THIRD MOTION FOR EXTENSION
OF TIME IN WHICH TO FILE STATE’S BRIEF



                 Raphael A. Guerrero
                 Criminal District Attorney First Assistant
                 712 South Stagecoach Trail, Suite 2057
                 San Marcos, Texas 78666
                 State Bar No. 24041021
                 Attorney for the State of Texas
                 Ralph.guerrero@co.hays.tx.us


                                                        Page 1
TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

        The State files this First Motion for Extension of Time in Which to File State’s
Brief, and in support states:

   1.      The State’s current deadline for filing its brief is December 6, 2017.
   2.      This is the State’s Third Motion for Extension of Time in which to file its
           brief.
   3.      The State respectfully requests an extension of approximately 6 days, until
           December 12, 2017, in which to file its brief.
   4.      The undersigned is the Hays County Criminal District Attorney First
           Assistant with time-consuming managerial obligations.
   5.      The undersigned was on vacation from November 2, 2017, through
           November 6, 2017. The undersigned then continued preparing for a custody
           Injury to an Elderly Causing Serious Bodily Injury, Aggravated Assault with
           a Deadly Weapon-Family Violence, and Unauthorized Use of a Motor
           Vehicle trial, State v. Gerald Glen Roberts, in Cause No. Cr 15-0745, set to
           begin November 27, 2017, but was continued even though it was longest
           pending custody case on the docket.
   6.      The undersigned has been working on the State’s Brief since the November
           27, 2017, trial was continued, including during the Thanksgiving holidays.
           Unfortunately, the undersigned’s administrative responsibilities have proved
           distracting. In an effort to hire 6 new employees, including two new
           attorneys, the undersigned has conducted over 22 time consuming


                                                                                    Page 2
     interviews over the past 7 days. The undersigned will continue working on
     the State’s Brief and will file it as soon as possible.
7.   This extension is not being sought to cause undue delay, but to seek justice.
8.   The State respectfully requests that the Court       grant an approximate six
     day extension for filing Appellee’s Brief, until December 12, 2017.

                                     Respectfully submitted,




                                    By:
                                    Raphael A. Guerrero
                                    Criminal District Attorney First Assistant
                                    712 South Stagecoach Trail, Suite 2057
                                    San Marcos, Texas 78666
                                    State Bar No. 24041021
                                    Attorney for the State of Texas
                                    Ralph.guerrero@co.hays.tx.us




                                                                           Page 3
                       CERTIFICATE OF CONFERENCE

      I certify that I have conferred with opposing counsel regarding this motion for

extension of time. Mr. Dal Ruggles does not oppose this motion.




                                        Raphael A. Guerrero
                                        Criminal District Attorney First Assistant




                          CERTIFICATE OF SERVICE
      I certify that a true copy of the foregoing brief has been email-delivered to:

Mr. Dal Ruggles via e-service: dal@ruggleslaw.com on this the 6th day of

November.




                                        Raphael A. Guerrero
                                        Criminal District Attorney First Assistant



                                                                                 Page 4